Sinkler, J.,
The balance remaining undistributed is composed of the judgment note given decedent by his sister and a few dollars in cash. In be*674half of the exceptant it is argued that the effect of the adjudication is to transgress the Act of April 18, 1853, P. L. 503, sec. 9, which prohibits accumulations of rents and other income for a longer time than is specified in the act. This question was not presented to the auditing judge. Upon careful consideration of the argument presented in behalf of the exceptant we are of the opinion that the act of assembly does not constitute a ground for sustaining the exceptions to the adjudication. No income is being accumulated forasmuch as the accountant is in receipt of no income, interest not being paid upon the judgment note. The auditing judge has correctly interpreted the will. In effect the testator directed his executor not to collect the note and distribute the proceeds during the lifetime of his sister. The status quo of his estate at the time of his death is to remain until the death of his sister.
The exceptions are dismissed and the adjudication is confirmed absolutely.